Bbonson, Chief Justice.
The defendant made a mistake in the original action, by putting in bail in a plea of trespass on the case, when it should have been trespass. After receiving notice of bail, and without advising the defendant of his error, the plaintiff took an assignment of *the bail bond, and commenced this action. This was pretty sharp practice; but still, I think the defendant must pay the costs in the bail bond suit on setting aside the pro*248ceedings in that action. No costs will be given on this motion. Ordered, that all of the plaintiff’s proceedings in this suit be set aside, on defendant’s paying the costs of the same, and putting in and perfecting bail in the original action.